PER CURIAM.
James Hinson appeals from the trial court’s order granting summary final judgment. Summary judgment is proper only when no genuine issue of material fact exists, after all reasonable inferences have been drawn in favor of the party opposing summary judgment. See Floyd v. Homes Beautiful Constr. Co., 710 So.2d 177, 179 (Fla. 1st DCA 1998). Here, Appellant alleges the existence of a separate oral agreement which was different from the previous written agreement entered by the parties. Because the record fails to defeat this allegation, the order granting summary final judgment is REVERSED.
BARFIELD, BENTON, and HAWKES, JJ., concur.